                                                                               Judge: Judge: The Honorable Timothy W. Dore
                                                                                                          Hearing Location:
                                                                                                              Hearing Date:
                                                                                                             Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON
                                            SEATTLE DIVISION
 IN RE: Nazario Hernandez                                        CASE NO: 18-13392-TWD

                                                                 ADVERSARY CASE NO: 18-01159-TWD
Nazario Hernandez,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
FRANKLIN CREDIT MANAGEMENT CORPORATION
                                                                 Chapter: 13
and DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR BOSCO CREDIT II
                                                                  ECF Docket Reference No. 2
TRUST SERIES 2010&#8722;1




On 11/26/2018, I did cause a copy of the following documents, described below,
Summons ECF Docket Reference No. 2
Complaint 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 11/26/2018
                                                          /s/ Jacob DeGraaff
                                                          Jacob DeGraaff 36713
                                                          Henry & DeGraaff, P.S.
                                                          150 Nickerson St. Ste 311
                                                          Seattle, WA 98109-1634
                                                          206 330 0595


               Case 18-01159-TWD            Doc 3     Filed 11/26/18       Ent. 11/26/18 10:13:29         Pg. 1 of 3
                                                                              Judge: Judge: The Honorable Timothy W. Dore
                                                                                                         Hearing Location:
                                                                                                             Hearing Date:
                                                                                                            Hearing Time:
                                                                                                           Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON
                                            SEATTLE DIVISION

 IN RE: Nazario Hernandez                                       CASE NO: 18-13392-TWD

                                                                ADVERSARY CASE NO: 18-01159-TWD
Nazario Hernandez,
v.                                                              CERTIFICATE OF SERVICE
FRANKLIN CREDIT MANAGEMENT CORPORATION                          Chapter: 13
and DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR BOSCO CREDIT II                          ECF Docket Reference No. 2
TRUST SERIES 2010&#8722;1



On 11/26/2018, a copy of the following documents, described below,
Summons ECF Docket Reference No. 2
Complaint 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 11/26/2018


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Jacob DeGraaff
                                                             Henry & DeGraaff, P.S.
                                                             150 Nickerson St. Ste 311
                                                             Seattle, WA 98109-1634



               Case 18-01159-TWD            Doc 3     Filed 11/26/18       Ent. 11/26/18 10:13:29        Pg. 2 of 3
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS
RENEE M. PARKER, ESQ.
THE MORTGAGE LAW FIRM, PLC
27455 TIERRA ALTA WAY, SUITE B
TEMECULA CA 92590




             Case 18-01159-TWD         Doc 3    Filed 11/26/18     Ent. 11/26/18 10:13:29      Pg. 3 of 3
